Case 2:20-cv-06979-FMO-AS Document 116 Filed 02/05/21 Page 1 of 4 Page ID #:1238



 1   Ben M. Davidson (State Bar No. 181464)
 2   ben@dlgla.com
     Craig S. Hubble (State Bar No. 200789)
 3   craig@dlgla.com
 4   DAVIDSON LAW GROUP, ALC
     4500 Park Granada Blvd, Suite 202
 5   Calabasas, California 91302
 6   Office: (818) 918-4622
     Fax: (310) 473-2941
 7

 8   Attorneys for Defendant 4355768 Canada Inc.
     dba Crakmedia
 9

10                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                            WESTERN DIVISION
12
     DENIECE WAIDHOFER, an individual,             Case No. 2:20-cv-06979-FMO-AS
13   Margaret McGehee, an individual, Ryuu
     Lavitz, LLC, a Massachusetts Limited          Crakmedia’s Notice of Motion And
14
     Liability Company,                            Motion To Dismiss First Amended
15                                                 Complaint
                 Plaintiffs,
16
                                                   [Filed concurrently with Memorandum
17         v.                                      of Points and Authorities, Supporting
                                                   Declaration of Ben M. Davidson and
18
     CLOUDFLARE, INC., a Delaware                  [Proposed] Order]
19   corporation; BANGBROS.COM, INC.,
     Florida corporation; SONESTA
20
     TECHNOLOGIES, INC., a Florida                 Date: March 18, 2021
21   corporation; MULTI MEDIA LLC, a               Time: 10:00 a.m.
     California limited liability company;         Courtroom: First Street
22
     CRAKMEDIA INC., a Canadian                    Courthouse, Room 6D
23   corporation; and JOHN DOES 1-21, as-
     unidentified individuals,                     Hon. Fernando M. Olguin
24

25
                 Defendants.
26

27

28


     CRAKMEDIA’S MOTION TO DISMISS
Case 2:20-cv-06979-FMO-AS Document 116 Filed 02/05/21 Page 2 of 4 Page ID #:1239



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         Please take notice that on March 17, 2021 at 10:00 a.m., or as soon thereafter as
 3   the matter may be heard in the above-entitled Court, located in the United States
 4   Courthouse at 350 W. 1st Street, Los Angeles, CA 90012, 6th Floor, Courtroom 6D,
 5   Defendant 4355768 Canada Inc. dba Crakmedia (“Crakmedia”), by and through its
 6   undersigned counsel, will and hereby does move the Court, pursuant to Rule 12(b)(6)
 7   of the Federal Rules of Civil Procedure, to dismiss Counts Five, Two, and Three in
 8   the First Amended Complaint filed by Plaintiffs Deniece Waidhofer, Margaret
 9   McGehee, and Ryuu Lavitz, LLC 18 (collectively, “Plaintiffs”) for the reasons set
10   forth below and as explained in detail in Crakmedia’s Memorandum and Points and
11   Authorities (“MPA”) filed concurrently herewith.
12         Plaintiffs’ Count Five for Contributory Copyright Infringement should be
13   dismissed for the reason that Plaintiffs do not allege any facts that could support a
14   claim that Crakmedia acquired or possessed actual knowledge of any specific
15   infringements of Plaintiffs’ works. Plaintiffs also fail to allege any facts that could
16   support an allegation that Crakmedia engaged in any cognizable act of “material
17   contribution” to any alleged infringements, as such term has been interpreted by
18   courts in this Circuit. To the contrary, Plaintiffs’ claims are foreclosed by Perfect 10,
19   Inc. v. Visa Int'l Serv. Ass’n, 494 F.3d 788, 797 (9th Cir. 2007), in which the Ninth
20   Circuit held that for purposes of secondary liability, “material contribution” does not
21   extend to conduct such as advertising that “may have the effect of increasing such
22   infringement.”
23         Plaintiffs’ Count Two for Conspiracy to Violate RICO should be dismissed for
24   the reason that it is based on an allegation of money laundering. As such, this claim
25   must be plead with particularity under Rule 9(b), which Plaintiffs have failed to do.
26   Plaintiffs’ Count Two also fails because Plaintiffs have not plausibly alleged facts
27   showing that Crakmedia agreed to participate in a criminal copyright infringement
28   scheme. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007)(bare assertions of


     CRAKMEDIA’S MOTION TO DISMISS
Case 2:20-cv-06979-FMO-AS Document 116 Filed 02/05/21 Page 3 of 4 Page ID #:1240




 1   conspiracy and conclusory allegations of agreement insufficient to avoid dismissal
 2   under Rule 12(b)(6)); Baumer v. Pachl, 8 F.3d 1341, 1347 (9th Cir. 1993)(citation
 3   omitted)(“An allegation of “association, alone, with the enterprise is … insufficient
 4   for violation of RICO: an individual must agree to participate in the affairs of
 5   the enterprise”); Martinelli v. Petland, Inc., No. CV-09-529-PHX-DGC, 2010 U.S.
 6   Dist. LEXIS 5965, at *25 (D. Ariz. Jan. 26, 2010)(“To satisfy [Twombly] pleading
 7   requirement for a [RICO] conspiracy claim, the complaint must include allegations
 8   ‘plausibly suggesting (not merely consistent with) agreement.’”). Additionally,
 9   Plaintiffs lack standing because the alleged RICO violation was not the “but for” or
10   “proximate” cause of their injuries. Such causation is lacking where – as here – “the
11   court would have to engage in a speculative and complicated analysis to determine
12   what percentage of … decreased sales, if any, were attributable to” alleged RICO
13   violations. Sybersound Records, Inc. v. UAV Corp., 517 F.3d 1137, 1148 (9th Cir.
14   2008).
15         Plaintiffs’ Count Three for Investing Income from a RICO Enterprise should be
16   dismissed because it, too, is based on an allegation of money laundering and must be
17   plead with particularity under Rule 9(b). Plaintiffs’ Count Three also fails because
18   “[r]einvestment of proceeds from alleged racketeering activity back into the enterprise
19   to continue its racketeering activity is insufficient to show proximate causation”
20   supporting a RICO claim. Sybersound, 517 F.3d at 1149; Bodtker v. Forest City
21   Trading Grp., CV-99-533-ST, 1999 U.S. Dist. LEXIS 15345, at *9 (D. Or. Sep. 9,
22   1999)(using racketeering proceeds to “conceal the racketeering activities” does not
23   constitute reinvestment injury).
24         This Motion is made following a telephonic conference of counsel and attempts
25   to revolve or narrow the disputes pursuant to Local Rule 7-3 on January 29, 2021, for
26   over an hour, between undersigned, counsel for Crakmedia, and counsel for Plaintiffs,
27   Mr. Brett S. Rosenthal.
28
                                                 1
     CRAKMEDIA’S MOTION TO DISMISS
Case 2:20-cv-06979-FMO-AS Document 116 Filed 02/05/21 Page 4 of 4 Page ID #:1241




 1         Crakmedia’s Motion is based upon this Notice, the accompanying
 2   Memorandum of Points and Authorities, the Declaration of Ben M. Davidson and
 3   supporting exhibits, the proposed Order submitted herewith, the pleadings in this
 4   matter and such other arguments the Court may consider at any hearing on this matter.
 5

 6
     DATED: February 5, 2021             Respectfully submitted,

 7                                       DAVIDSON LAW GROUP, ALC
 8
                                          /s/ Ben M. Davidson
 9
                                         Attorneys for Defendant Crakmedia
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
     CRAKMEDIA’S MOTION TO DISMISS
